61 F.3d 911
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph Conrad MIECHOWICZ, Petitioner-Appellant,v.UNITED STATES ATTORNEY GENERAL; Attorney General State ofColorado; Attorney General State of California;Attorney General State of New Jersey,Respondents-Appellees.
No. 94-56787.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Joseph Conrad Miechowicz appeals pro se the district court's summary dismissal of his federal habeas petition alleging that he is in the unlawful "custody" of a secret grand jury investigation.  We affirm for the reasons set forth in the district court's November 22, 1994 order dismissing Miechowicz's habeas petition.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3